i          i         i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                              No. 04-09-00124-CV

                                          IN RE Pete A. LOPEZ, Jr.

                                       Original Mandamus Proceeding1


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 1, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original mandamus proceeding, relator Pete A. Lopez, Jr. complains of the trial court’s

Order Denying Filing and Admissibility of DNA Genetic Testing. The court has considered relator’s

petition, real party in interest’s response, and the Office of Attorney General of Texas’s Response,

and is of the opinion that relator is not entitled to the relief sought.2 Accordingly, the petition for

writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM



           1
          … This proceeding arises out of Cause No. CC-07-60, styled In the Interest of C. J. M., A Child, pending in
the 229th Judicial District Court, Jim Hogg County, Texas, the Honorable Alex W. Gabert presiding.

           2
         … Our denial should not be interpreted as precluding relator from seeking testing under Texas Family Code
section 160.502(a); although, the court expresses no opinion as to whether he is entitled to testing under section
160.502(a) because that issue is not properly before us. See T EX . F AM . C O D E A N N . § 160.502(a) (Vernon 2001).